                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JOSEPH STORY,                                *

       Plaintiff,                            *

vs.                                          *
                                                             CASE NO. 4:19-MC-1 (CDL)
WILLIAM L. AMOS, III,                        *

       Defendant.                            *


                                   O R D E R

       Joseph    Story      obtained     a       judgment        in        the     amount      of

$251,266.68 against William L. Amos, III on October 12, 2018 in

the U.S. District Court for the Northern District of Florida.

He    registered      the   judgment    in       this   Court        on    April       3,   2019.

Story filed an application for a writ of continuing garnishment

to    Amos’s    employer,     Piedmont       Payment         Services,         LLC,    claiming

that     Amos    is    currently       indebted         to     him        in     the    sum   of

$193,182.60.          Application for Writ of Garnishment, ECF No. 5.

The Court issued a Summons of Continuing Garnishment.                                  ECF Nos.

6 & 7.     Piedmont Payment Services filed its first answer on July

2, 2019, stating that the garnishment withholding amount due was

$3,033.42.      Answer (July 2, 2019), ECF No. 9.                     There has been no

traverse and no other claim to the funds.                       Story filed a motion

for disbursement of funds (ECF No. 11).                        There was no response

to the motion, and the motion is granted.                                 The Clerk shall
disburse to Joseph Story $3,033.42, plus any interest earned on

that sum while it was held in the Court’s registry.         Story’s

August 22, 2019 motion for disbursement (ECF No. 12) remains

pending and will be decided when it becomes ripe.

    IT IS SO ORDERED, this 3rd day of September, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                2
